DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed April 14, 2022 has been entered.  Claims 1, 3-5, 9, and 12 have been amended.  Claims 6-8, 14, and 15 have been cancelled.  New Claims 16-25 have been added.  As such, Claims 1-5, 9-13, and 16-25 are currently pending in the application.

Declaration
The Declaration of Natnael Behabtu under 37 CFR 1.132 (“the Behabtu declaration”) filed on April 14, 2022 has been entered.

Priority
The present application is the National Stage application of International Application No. PCT/US2018/050428, filed September 11, 2018 (“the PCT application”), which claims priority to U.S. Provisional Application No. 62/557,837, filed September 13, 2017 (“the provisional application”).  Under 35 U.S.C. 119, several requirements must be met in order for the present application to be afforded the effective filing date of the provisional application.  For example, M.P.E.P. 211 states that “[i]n order to be entitled to the benefit of the prior-filed application, the earlier application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) except for the best mode requirement” (emphasis added).  Such a condition is not currently satisfied in the present application.  Claim 1 has been amended to recite (a) a graft copolymer comprising “poly alpha-1,3,-glucan side chains comprising at least about [[95%]] 50% alpha-1,3-glucosidic linkages” in lines 14-15.  Such a limitation is not disclosed in the provisional application in accordance with 35 U.S.C. 112(a).  Rather, the provisional application recites that the “graft copolymer” comprises “poly alpha-1,3-glucan side chains comprising at least about 95% alpha-1,3-glucosidic linkages.”  Page 10, lines 20-24 (emphasis added); see also page 15, lines 16-17; page 45, lines 19-20; page 51, lines 25-26; and page 54, lines 4-5.  There is no disclosure related to providing the graft copolymer with poly alpha-1,3-glucan side chains comprising at least about 50% alpha-1,3-glucosidic linkages.  Rather, the only disclosure related to utilizing poly alpha-1,3-glucan side chains comprising at least about 50% alpha-1,3-glucosidic linkages relates to the crosslinked graft copolymer recited in section (b) of Claim 1, and not the graft copolymer recited in section (a) of Claim 1.  As such, the present application does not possess an effective filing date in accordance with the provisional application.  Rather, the effective filing date of the present application is the same as the PCT application, which is September 11, 2018.
The Office notes that dependent Claims 21 and 22 would appear to require that the poly alpha-1,3-glucan side chains comprising at least about 95% alpha-1,3-glucosidic linkages.  However, Claims 21 and 22 do not make clear whether they are referring back to the (a) graft copolymer of Claim 1 or the (b) crosslinked graft copolymer of Claim 1.  While such ambiguity renders Claims 21 and 22 indefinite under 35 U.S.C. Section 112, the Office will presume that the claims were meant to refer to the (a) graft copolymer of Claim 1.  As such, Claims 21 and 22 are fully disclosed by the provisional application.  Therefore, the Office will treat dependent Claims 21 and 22 (separately from the other claims) as having an effective filing date of September 13, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-13, 16-20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite (a) a graft copolymer comprising “poly alpha-1,3,-glucan side chains comprising at least about [[95%]] 50% alpha-1,3-glucosidic linkages” in lines 14-15.  Support for this limitation is not disclosed in the application, as originally filed.  When discussing the poly alpha-1,3-glucan side chains of the graft copolymer, the specification states that it contains at least about 95% alpha-1,3-glucosidic linkages.  Page 5, lines 7-10.  There is no disclosure in the specification related to providing the graft copolymer with poly alpha-1,3-glucan side chains comprising at least about 50% alpha-1,3-glucosidic linkages.  Rather, the only disclosure related to utilizing poly alpha-1,3-glucan side chains comprising at least about 50% alpha-1,3-glucosidic linkages in the specification relates to the crosslinked graft copolymer recited in section (b) of Claim 1, and not the graft copolymer recited in section (a) of Claim 1. 
Applicant argues that support for the amendments to Claim 1 are found on page 14, lines 15-16 and page 37, lines 7-12.  The Examiner disagrees.  Page 37, lines 7-12 discuss poly alpha-1,3-glucan side has at least 50% glucosidic linkages; however, such discussion is clearly related to the crosslinked graft copolymer, which is recited and discussed in the previous paragraph.  The paragraph beginning on page 37, line 7 cannot be read as if it applied to all copolymers, in general, because such a reading would contradict the paragraph beginning on page 26, line 23, which states that the poly alpha-1,3-glucan side chain has at least 95% glucosidic linkages, and that paragraph is clearly referring to the graft copolymer recited and discussed in the previous paragraph.  In other words, the general disclosure on page 37, line 7 clearly relates to the crosslinked graft copolymer, and the similar general disclosure on page 26, line 23 clearly relates to the graft copolymer, and the Office will not allow for such confusion in attempting to conflate these two disclosures.  As such, Claims 1-5, 9-13, 16-20, and 23-25 contain new matter.  It is noted that because Claims 21 and 22 do appear require that at least 95% of the side chains be alpha-1,3-glucosidic linkages, then those claims do not contain new matter and are not rejected under these grounds.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the dextran has a weight-average molecular weight of at least about 100000 Daltons.  Claims 21 and 22 recite “the poly alpha-1,3-glucan side chain comprise at least 95% alpha-1,3-glucosidic linkages.”  However, none of these claims specifically point out which dextran or which poly alpha-1,3-glucan side chain they are attempting to limit.  After all, Claim 1, from which these claims ultimately depend, recites (a) a graft copolymer and (b) a crosslinked graft copolymer.  Both of (a) and (b) each contain a backbone comprising dextran and a side chain comprising alpha-1,3-glucosidic linkages.  None of Claims 20-22 appropriate provide the context to which claim item they are trying to further limit.  As such, these claims are indefinite, and appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11, 12, 16, 17, 19, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,340,442 to Hart et al. (“Hart”) in view of International Application Publication No. 2017/079595 to Arthur et al. (“Arthur”).
With regard to Claims 1, 9, and 20, Hart discloses starch fibrids useful in enhancing the physical properties of nonwoven webs, such as paper.  See, e.g., Abstract, entire document.  Hart teaches that the starch fibrids can be used as a binder in a nonwoven substrate, such as cellulosic nonwoven webs and non-cellulosic nonwoven webs.  Column 6, lines 6-17.  Hart does not disclose that the starch fibrids comprise a graft copolymer comprising a backbone comprising dextran and poly alpha-1,3-glucan side chains comprising at least 50% alpha-1,3-glucosidic linkages.  Arthur is related to starch compositions, such as poly alpha-1,3-glucan useful in nonwoven fabrics, including household or personal care products, for providing improved aqueous liquid absorption.  See, e.g., Abstract, page 1, lines 7-10, page 30, line 26 – page 31, line 22, entire document.  Arthur teaches that dextran polymers having a backbone comprising dextran with a molecular weight of at least 100000 Daltons and poly alpha-1,3-glucan side chains comprising at least 95% alpha linkages, page 4, lines 14-16, can provide improved absorption properties to the personal care or household product.  Page 29, lines 10-11.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use a graft copolymer having a dextran backbone and poly alpha 1,3-glucan side chains in the fibrids disclosed by Hart, since Arthur teaches that such polymers are useful in person care products to provide improved absorbency, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).
With regard to Claim 2, Hart discloses that wet-laid techniques are used to form paper.  Column 1, lines 14-17 and lines 59-67.  With regard to Claims 3, 16, and 17, Hart discloses that the nonwoven web can comprise natural fibers, such as cellulose, or synthetic fibers, such as polyamide, polyolefin, rayon, or polyester.  Column 5, line 62 – column 6, line 12.  With regard to Claim 5, Hart discloses that “starch fibrids may be incorporated into a papermaking wood pulp in an amount ranging from 1 percent to about 60 percent by weight, based on the weight of the dry wood pulp, preferably between about 1 and about 20 percent based on the weight of the wood pulp.”  Column 5, lines 51-56.  With regard to Claims 11, 12, and 23-25, Hart discloses that the nonwoven web can be used in household products, such as label paper and milk cartons.  Column 5, lines 58-61.  Moreover, Arnold teaches that the graft copolymer comprising dextran provides improved absorption.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the product taught by the combination of Hart and Arnold as an absorbing personal care paper product, such as sanitary absorbing articles, since Hart generally teaches its product comprises paper, and because Arnold discloses the absorption properties are improved using its starch composition.  With regard to Claim 19, Arnold discloses that the graft copolymer can be crosslinked.  Page 30, lines 20-23.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Arnold, as applied to Claim 1, and further in view of U.S. Patent Application Publication No. 2009/0170978 to Kelly (“Kelly”).
Hart does not disclose that its binder includes a polymer comprising an acrylic, vinyl, or styrene monomer.  Kelly is also related to binder compositions useful in nonwoven webs and paper products.  See, e.g., Abstract, paragraph [0053], entire document.  Kelly teaches that a binder composition that comprises a starch component can further include a polymer comprising acrylic monomer, paragraphs [0008] to [0012], to provide improved flexibility after curing.  Paragraph [0007].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include a polymer formed from acrylic monomers in the starch binder disclosed by the combination of Hart with Arnold in order to improve the flexibility of the binder, as shown to be known by Kelly.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Arnold, as applied to Claims 1 and 9, and further in view of U.S. Patent Application Publication No. 2012/0330258 to Poruthoor (“Poruthoor”).
Hart does not disclose using bicomponent fibers in the nonwoven composite.  Poruthoor is also related to nonwoven fabric materials that provide absorbency.  See, e.g., Abstract, paragraph [0002], entire document.  Poruthoor teaches that bicomponent sheath/core polyethylene/polyethylene terephthalate fibers can be included in the nonwoven fabric to improve fluid handling.  Paragraph [0052].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to further include sheath/core polyethylene/polyethylene terephthalate fibers in the nonwoven fabric taught by the combination disclosed by Hart with Arnold in order to provide improved fluid handling properties, as shown to be known by Poruthoor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Arnold, as applied to Claim 11, and further in view of U.S. Patent No. 6,306,501 to Furuta et al. (“Furuta”).
Hart does not disclose that its nonwoven web is used in a laminate.  Furuta is also related to products composed of nonwoven webs, such as paper.  See, e.g., Abstract, entire document.  Furuta discloses that paper products, such as milk cartons, can be provided in a laminate structure with one or more films to improve barrier properties.  Column 14, lines 30-37.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the product disclosed by the combination of Hart with Arnold with a laminate structure in order to improve barrier properties of the product, as shown to be known by Furuta.  

Claims 1, 9, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of U.S. Patent Application Publication No. 2014/0087431 to Payne et al. (“Payne”).
With regard to Claims 1 and 9, Hart discloses starch fibrids useful in enhancing the physical properties of nonwoven webs, such as paper.  See, e.g., Abstract, entire document.  Hart teaches that the starch fibrids can be used as a binder in a nonwoven substrate, such as cellulosic nonwoven webs and non-cellulosic nonwoven webs.  Column 6, lines 6-17.  Hart does not disclose that the starch fibrids comprise a graft copolymer comprising a backbone comprising dextran and poly alpha-1,3-glucan side chains comprising at least 50% alpha-1,3-glucosidic linkages.  Payne is also related to starch compositions for use in textile applications.  See, e.g., Abstract, paragraph [0004] entire document.  Payne teaches that the composition can be derived using a dextran primer.  Paragraph [0008].  Payne teaches the polymer further includes alpha-1,3-glucosidic linkages.  Paragraph [0007].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a polymer derived from dextran and having side chains including alpha-1,3-glucosidic linkages in the nonwoven composition disclosed by Hart, since Payne teaches that such a composition is well known to be useful in the textile industry, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 20, Payne discloses that the molecular weight can be adjusted, paragraph [0036], including amounts greater than 100000 Daltons.  With regard to Claims 21 and 22, Payne further teaches that the composition can include up to 100% alpha-1,3-glucosidic side chain linkages.  Paragraph [0007].

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that because the limitation related to poly alpha-1,3-glucan ester compounds has been deleted from Claim 1, the instant invention now has an effective filing date of September 13, 2017, which is the filing date of the provisional application.  The Examiner disagrees.  Claim 1 has been amended to recite (a) a graft copolymer comprising “poly alpha-1,3,-glucan side chains comprising at least about [[95%]] 50% alpha-1,3-glucosidic linkages” in lines 14-15.  Such a limitation is not disclosed in the provisional application in accordance with 35 U.S.C. 112(a), for the reasons explained above in the discussion related to priority.  As such, the effective filing date of the present application, as it relates to Claim 1, is the same as the PCT application, which is September 11, 2018.
Applicant argues that the Behabtu declaration effectively proves that Arnold no longer qualifies as prior art.  The Examiner disagrees.  Had the Applicant presented claims fully supported by its provisional application, then Arnold would certainly not qualify as prior art in light of the disclosure of the Behabtu declaration.  However, Claim 1 has been amended such that it contains a limitation not supported by the provisional application.  As such, Arnold is still prior art because it published over 1 year before the effective filing date of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789